DETAILED ACTION

This action is in response to the application filed on 4/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 23, it’s not clear as to how the comparison circuitry is comparing the first and second number of clock cycles because claim 23 does not state that the comparison circuitry is connected to the first and second counters, which are used in counting the first number of clock cycles and the second number of clock cycles. Claim 23 merely states “comparison circuitry configured to compare the first number of clock cycles and the second number of clock cycles and to output a comparison signal indicative of whether the current through the inductor corresponds to the target average current, based on the comparison of the first number of clock cycles and the second number of clock cycles”. 	Regarding claim 24, it’s not clear as to what is being compared to the time the current through the inductor is equal to a target average current value, based on the limitation “a comparison of the time at which the current through the inductor is equal to a target average current value”. It appears that some language may be missing from the claim.  	Regarding claim 25, it’s not clear as to what is being compared to the time the current through the inductor is equal to a target average current value, based on the limitation “a comparison of the time at which the current through the inductor is equal to a target average current value”. It appears that some language may be missing from the claim.  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2014/0184187). 	Regarding claims 1 and 20-21, Hwang et al. discloses (see fig. 4 and 6) an electronic device comprising an integrated control circuitry (300, 410, 420, 430) for controlling a current through an inductor (current through L) of a power converter (power converter in 400), the control circuitry comprising: comparison circuitry (310) configured to compare a measurement signal (Current Sense), indicative of a current through the inductor during a charging phase of the power converter (Current Sense is indictive of the current flowing through L), to a signal indicative of a target average current (Average Level) through the inductor for the charging phase (Average Level is the target average level of the current flowing through L) and to output a comparison signal based on said comparison (output from 310); detection circuitry  (320) configured to detect, based on the comparison signal (output from 310 to input of 320), a crossing time indicative of a time at which the current through the inductor during the charging phase is equal to the target average current for the charging phase (operation of 320 detecting when Current Sense is equal to the Average Level); and current control circuitry (370, 410, 420, 430) configured to control a current through the inductor during a subsequent charging phase based on the crossing time (operation of 370, 410, 420, 430, which is based on output from 320, controlling Q1. Operation of Q1 changes the current flowing through L). 	Regarding claim 14, Hwang et al. discloses (see fig. 4 and 6) that the current control circuitry (370, 410, 420, 430) is configured to control the current through inductor (Current Sense) in the subsequent charging phase so as to compensate, at least partially, for any difference between the current through the inductor during the charging phase and the target average current for the charging phase (operation of the control circuitry controlling the value of Current Sense signal to equal to Average Level). 	Regarding claim 22, Hwang et al. discloses (see fig. 4 and 6) circuitry for estimating whether an average current through an inductor (current through L) of a power converter over a charging phase of the power converter corresponds to a target average current value (Average Level) for the charging phase, the circuitry comprising: comparison circuitry (310) configured to compare a signal indicative of current through the inductor during the charging phase (Current Sense is indictive of the current flowing through L) to a signal indicative of the target average current value (Average Level is the target average level of the current flowing through L); and detection circuitry (320) configured to detect, based on a control signal output by the comparison circuitry (output from 310 to input of 320), a time at which the current through the inductor is equal to the target average current value (operation of 320 detecting when Current Sense is equal to the Average Level), wherein the circuitry is configured to output an indication of whether the current through the inductor corresponds to the target average current value based on the time at which the current through the inductor is equal to the target average current value (output from 320, which indicates that the inductor current corresponds to Average Level based on them being equal). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0184187) in view of Rahimi et al. (US Patent 9502980). 	Regarding claim 2, Hwang et al. does not disclose monitoring circuitry configured to monitor a duration of the charging phase. 	Rahimi et al. discloses (see fig. 1-3) monitoring circuitry (240) configured to monitor a duration of the charging phase (counter counting the on-time of switch). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuitry of Hwang et al. to include the features of Rahimi et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 3, Hwang et al. does not disclose that the monitoring circuitry is configured to monitor the duration of the charging phase based on an on-time of a switch that controls a flow of current through the inductor. 	Rahimi et al. discloses (see fig 1-3) that the monitoring circuitry (240) is configured to monitor the duration of the charging phase based on an on-time of a switch that controls a flow of current through the inductor (counter counting the on-time of switch). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuitry of Hwang et al. to include the features of Rahimi et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 4, Hwang et al. does not disclose that the monitoring circuitry comprises a first counter, and wherein the monitoring circuitry is configured to cause the first counter to commence a first count on detection of a switch control signal that causes the switch to switch on. 	Rahimi et al. discloses (see fig. 1-3) that the monitoring circuitry (240) comprises a first counter (counter), and wherein the monitoring circuitry is configured to cause the first counter to commence a first count on detection of a switch control signal that causes the switch to switch on (operation of counter detecting when the switch is on). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuitry of Hwang et al. to include the features of Rahimi et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0184187). 	Regarding claims 18-19, Hwang et al. discloses the claimed invention except for the comparator circuitry comprising hysteretic comparator circuitry or analogue circuitry and the detection circuitry comprising digital circuitry. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the comparator circuitry comprise hysteretic comparator circuitry or analogue circuitry and the detection circuitry comprise digital circuitry, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the features of the comparator circuitry comprising hysteretic comparator circuitry or analogue circuitry and the detection circuitry comprising digital circuitry because it allows for a specific design choice, which can provide a reduction in component variance, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 5-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838